Citation Nr: 1633883	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this claim to the RO in September 2015 for further development.  Thereafter, the RO continued the denial of the claim as reflected in the January 2016 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in September 2015 to obtain a VA medical opinion on whether the Veteran's current cervical spine disorder is related to active military service to include a motor vehicle accident in service and/or transferring heavy equipment as an electronic systems craftsman over the course of the Veteran's twenty years of military service.  A VA medical opinion provided by a family care physician in November 2015 provided a negative medical opinion.  In support of his opinion, the examiner noted that there was no complaint of or treatment for neck problems in service.  However, a review of the record shows that the Veteran sought treatment for trapezius muscle pain in December 1986 and January 1999.  He was diagnosed with trapezius muscle strain in December 1986 and muscle spasm in January 1999.  The Board would find it helpful if a medical examiner provided an opinion on whether the Veteran's current cervical spine disorders are related to the complaints of pain in the trapezius muscle during service.  Furthermore, the physician noted that he cannot make link between the Veteran's current neck problems and his job duties involving the transferring of heavy equipment during service.  He did not provide any rationale in support of this opinion.  Thus, a remand is necessary to provide the Veteran with another VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his service connection claim for a cervical spine disorder.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination to evaluate his service connection claim for a cervical spine disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a history and description of the job duties the Veteran engaged in as an electronic systems craftsman over the course of his twenty years of military service.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any cervical spine disorder found on examination or in the medical record at least as likely as not (i.e., a fifty percent or greater probability) had its onset during active military service or is otherwise related to active military service to include the documented treatment in December 1986 and January 1999 for pain in the trapezius, the Veteran's military occupational specialty as an electronic systems craftsman, and the Veteran's report of neck pain after an automobile accident.   

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  As part of his or her rationale, the examiner is asked to address the Veteran's lay statements of recurrent neck pain since active military service.  The examiner is also asked to specifically address the Veteran's assertion that his current neck symptoms are the result of transferring heavy equipment or other duties while serving as an electronic systems craftsman over the course of his twenty years of military service.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




